DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 27, 30-33 and 35 are rejected under 35 U.S.C. 103 as unpatentable over Varsavsky et al. (U.S. Pub. No. 2015/0164371) (previously cited) in view of Bohm et al. (U.S. Pub. No. 2012/0262298) (previously disclosed), Varsavsky et al. (U.S. Pub. No. 2017/0181677) (previously disclosed) (hereinafter Varsavsky II), and Chen (U.S. Pat. No. 5863401).
Regarding claim 26, Varsavsky discloses:
A system comprising: an analyte sensor (Abstract discloses a sensor system for monitoring glucose) adapted to measure analyte concentration data (paragraph 0165 discloses wherein the system transmit the sensor measurements to an external device); sensor measurement circuitry adapted to receive analyte concentration data from the sensor and detect a change including the detected fluctuation in the received analyte concentration data (Paragraph 0169 discloses wherein the sensor creates a signal indicative of concentration of glucose which is used to determine glucose level and paragraph 0014 discloses wherein the system detects variations in the calculated values), wherein the sensor measurement circuitry compensates for a fluctuation exceeding a predetermined threshold in the analyte concentration data (Paragraph 0014 discloses wherein the system adjusts the calibration factor based on the variation in calculated value and Paragraph 0345 discloses wherein the system compensates for fluctuations associated with noise in the glucose concentration data). 
In the same field of analyte sensor devices, Bohm discloses:
wherein the detected change includes a fluctuation in the analyte concentration and wherein the compensation is for the determined fluctuation (Paragraph 0272 discloses wherein the analyte sensor detects changes or fluctuations in the analyte values and updates the calibration (compensates) for the determined fluctuation when the change exceeds a threshold). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Varsavsky to incorporate wherein the detected change includes a fluctuation in the analyte concentration and wherein the compensation is for the determined fluctuation, as taught by Bohm, in order to compensate for potential background noise which may interfere with the accuracy of the device.
Yet, the combination does not disclose:
an offset current circuit adapted to add an analog current to a signal indicative of the analyte concentration data and a noise signal component associated with the fluctuation such that the signal indicative of the analyte concentration data and the noise signal component are shifted to levels above a zero value.
However, in the same field of analyte sensing systems, Varsavsky II discloses:
Paragraphs 0667, 0693-0694, 0700-0701, and 0706 disclose wherein the non-faradaic current (noise) can be treated as a baseline offset to lsig, the current signal (signal indicative of the analyte concentration in the host), with a larger offset being added,  to shift or increase the lsig data or value in relation to the baseline).  	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate an offset current circuit adapted to add an analog current to a signal indicative of the analyte concentration data and a noise signal component associated with the fluctuation such that the signal indicative of the analyte concentration data and the noise signal component are shifted to levels above a zero value, as taught by Varsavsky II, in order to filter or modify the signal so as to better represent the desired data or sensor signals. 
Yet the combination does not disclose:
Wherein the signal components are shifted from below-zero levels to levels above a zero value.
However, in the same field of systems for measuring and determining analyte levels, Chen discloses:
Wherein the signal components are shifted from below-zero levels to levels above a zero value (Column 13, lines 54-65 disclose wherein the signal values can be adjusted or shifted upwards above the zero axis in order to standardize or simplify the comparison between multiple readings). It would be obvious to use the baseline current offset teaching of Varsavsky II to shift the signal readings that are below a zero baseline to above a zero baseline so as to standardize readings for comparison).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the signal components are shifted from below-zero levels to levels above a zero value, as taught by Chen, in order to simplify comparison between multiple different readings by standardizing the baseline so that the results are easier to read and compare.
Regarding claim 27, Varsavsky in view of Bohm, Varsavsky II, and Chen discloses the system of claim 26. Varsavsky further discloses:
further comprising at least one of memory adapted to store information associated with the fluctuation in the analyte concentration data (Paragraph 0165 discloses wherein the sensor data is stored in measurement memory) and a transmitter adapted to transmit the information associated with the fluctuation to at least one of a remote server (paragraph 0165 discloses wherein the system has a transmission device for transmitting the sensor measurements to an external device) and a display device adapted to display the information associated with the abnormal fluctuation or information derived therefrom (paragraph 0165 discloses wherein the system has a display device for displaying the sensor measurements data).
Regarding claim 30, Varsavsky in view of Bohm, Varsavsky II, and Chen discloses the system of claim 26. Varsavsky further discloses:
where the offset current circuitry is triggered to add the offset current upon a determination that a percentage of zero-peak value associated with the noise signal component is greater than the signal indicative of the analyte concentration data (Paragraph 0328 discloses wherein the impedance value is compared to the current vector value of the sensor associated with the glucose measurement and wherein an offset value can be added).
Regarding claim 31, Varsavsky in view of Bohm, Varsavsky II, and Chen discloses the system of claim 26. Varsavsky further discloses:
wherein the offset current circuitry adds the offset current in accordance with one or more programmed offset currents (Paragraphs 0326-0328 disclose wherein the offset current and the offset amount is added based on an assigned relationship or formula).
Regarding claim 32, Varsavsky in view of Bohm, Varsavsky II, and Chen discloses the system of claim 31. Varsavsky further discloses:
further comprising a processor adapted to compensate for the noise signal component and subtract the added offset current from the received analyte concentration data to obtain analyte concentration data indicative of an actual analyte concentration absent the noise signal component (Paragraph 0596 discloses wherein the system compensates for the offset and paragraph 0164 discloses wherein the system indicates the blood glucose level of the user).
Regarding claim 33, Varsavsky in view of Bohm, Varsavsky II, and Chen discloses the system of claim 32. Varsavsky further discloses:
wherein the processor is further adapted to capture details of the noise signal component by reducing at least one of a sampling period during which the analyte concentration data is measured and overclocking circuitry of the analyte sensor (Paragraph 0425 discloses wherein the ADC is capable of overclocking the circuitry and paragraph 0585 discloses wherein the system can contain an integrator for reducing sampling time requirements).
Regarding claim 35, Varsavsky in view of Bohm, Varsavsky II, and Chen discloses the system of claim 29. Varsavsky further discloses:
Paragraphs 0014, 0015, 0331, and 0336 disclose wherein the system can adjust the calculated values based on a calibration factor accounting for the variations in the calculated values and paragraph 0338 discloses wherein the system can adjust for the effect of the analyte m-cresol, which negatively impacts glucose sensors, on the sensor signal).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Varsavsky in view of Bohm, Varsavsky II, and Chen, as applied to claim 26, and further in view of Schentag et al. (U.S. Pub. No. 2013/0237774) (previously disclosed).
Regarding claim 28, Varsavsky in view of Bohm, Varsavsky II, and Chen discloses the system of claim 27, yet Varsavsky does not disclose:
one or more environmental sensors to determine environmental conditions potentially causing the fluctuation in the analyte concentration data.
However, in the same field of analyte sensor devices, Schentag discloses:
one or more environmental sensors to determine environmental conditions potentially causing the fluctuation in the analyte concentration data (Paragraph 0036 discloses wherein the device includes a parametric sensor for measuring parameters of the environment external to the housing).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate one or more environmental sensors to determine environmental conditions potentially causing the fluctuation in the analyte concentration data, as taught by Schentag, in order to allow the system to account .
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Varsavsky in view of Bohm, Varsavsky II, and Chen, as applied to claim 26, and further in view of John et al. (U.S. Pub. No. 2006/0265022) (previously disclosed).
Regarding claim 34, Varsavsky in view of Bohm, Varsavsky II, and Chen discloses the system of claim 26, yet Varsavsky does not disclose:
further comprising a guard band having the same voltage differential as that existing between at least two electrodes of the analyte sensor to compensate for artifact-induced current flow across the voltage differential.
However, in the same field of systems for monitoring physical parameters in the body, John discloses:
further comprising a guard band having the same voltage differential as that existing between at least two electrodes of the analyte sensor to compensate for artifact-induced current flow across the voltage differential (Paragraph 0146 discloses the use of a guard band that can be adaptively set for the characteristics of the data being sensed and therefore would be adjustable to the same voltage differential as the two electrodes within the system).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate further comprising a guard band having the same voltage differential as that existing between at least two electrodes of the analyte sensor to compensate for artifact-induced current flow across the voltage differential, as taught by John, in order to evaluate the generated signals at different 
Response to Amendment
Applicant amended claims 26 in the response filed 10/20/2020.
Response to Arguments
The Applicant’s arguments with respect to claims 26-28 and 30-34 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 10/20/2020.
Additionally, the Applicant argues that Varsavsky II fails to disclose wherein the concentration data and noise signal are shifted from a below-zero levels to levels above a zero value. While the Applicant is correct that Varsavsky II does not teach shifting data and noise signals from below-zero levels to above a zero value, Varsavsky does teach and/or suggest a system or means for increasing or shifting the data signal about a baseline and the newly applied reference. Chen in column 13, lines 54-65, teaches offsetting or shifting signal data upwards from below a zero axis to above the zero axis in order to standardize or simplify the comparison between multiple readings. Therefore, it would be obvious to use the baseline current offset teaching of Varsavsky II to shift the signal readings that are below a zero baseline to above a zero baseline in order to standardize readings so as to make comparison between readings more easy. Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MATTHEW KREMER/Primary Examiner, Art Unit 3791